Case 9:20-cv-80763-DMM Document 11 Entered on FLSD Docket 11/19/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-80763-CV-MIDDLEBROOKS
                           (Case no. 18-80219-CR-MIDDLEBROOKS)
                                  MAGISTRATE JUDGE REID

  STEVEN SNIPE,

        Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

        THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report and

  Recommendation (DE 10) (“Report”) regarding Movant Steven Snipe’s Motion to Vacate under

  28 U.S.C. §2255. The Report was entered on October 9, 2020. No objections have been filed,

  and the deadline to do so expired on October 23, 2020. Upon consideration of the Report, I

  agree with Judge Reid’s reasoning and conclusions.      Accordingly, it is ORDERED AND

  ADJUDGED that:

        (1) Magistrate Judge Reid’s Report (DE 10) is ADOPTED.

        (2) Steven Snipe’s Amended Motion to Vacate under 28 U.S.C. §2255 (DE 8) is

            DENIED.

        (3) I have considered the standard set forth in 28 U.S.C. § 2253(c)(2) and conclude that

            movant cannot make the requisite showing. As a result, no certificate of appealability

            shall issue.
Case 9:20-cv-80763-DMM Document 11 Entered on FLSD Docket 11/19/2020 Page 2 of 2




         (4) The Clerk of the Court is directed to CLOSE THIS CASE.

         (5) All pending motions are DENIED AS MOOT.


  SIGNED in Chambers in West Palm Beach, Florida, this 18th day of November, 2020.




                                                         Donald M. Middlebrooks
                                                         United States District Judge


  Copies to:   Counsel of Record
               Steven Snipe
               19356-104
               Petersburg Medium
               Federal Correctional Institution
               Inmate Mail/Parcels
               Post Office Box 1000
               Petersburg, VA 23804
               PRO SE




                                                  2
